internal_revenue_service number release date index number ---------------------------------------------- -------------------------------------------- ------------------------------------ -------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b06 plr-132563-16 date date legend taxpayer date dear ---------------- ---------------------------------------------- -------------------------- this letter responds to taxpayer’s request for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a form_3115 application_for change in accounting_method pursuant to sec_446 of the internal_revenue_code for taxpayer’s taxable_year ending date this form_3115 should have been filed by date taxpayer intends to file a form_3115 to change one of its accounting methods this accounting change will require an adjustment under sec_481 law and analysis generally a taxpayer that failed to timely make an election may submit a request for relief under sec_301_9100-1 to obtain an extension of time to make the desired election an election is defined in sec_301_9100-1 as including a request to adopt change or retain an accounting_method taxpayer is requesting an extension of time to make a regulatory election a regulatory election is defined in sec_301_9100-1 as including an election whose due_date is prescribed by a regulation published in the federal_register the date due_date for plr-132563-16 taxpayer's form_3115 is prescribed by sec_1_446-1 of the income_tax regulations pursuant to regulations and other guidance in effect for the taxable_year ending date pertaining to changes in method_of_accounting to obtain an extension of time to make its regulatory election taxpayer must satisfy the requirements listed in sec_301_9100-3 specifically taxpayer must demonstrate to the satisfaction of the commissioner that it acted reasonably and in good_faith and that granting an extension of time to make the regulatory election will not prejudice the interests of the government sec_301_9100-3 provides special rules for determining whether the government's interests are prejudiced when the taxpayer is seeking relief with respect to an accounting_method regulatory election under sec_301_9100-3 generally a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 and the new position requires or permits an election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but the taxpayer chose not to make it furthermore a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 describes generally when the interests of the government are prejudiced generally the government's interests are prejudiced if granting relief under sec_301 would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under sec_301 the government's interests are deemed to be prejudiced except in unusual and compelling circumstances if the regulatory election for which relief under sec_301 is requested is subject_to the procedure described in sec_1_446-1 further the government's interests are deemed to be prejudiced except in unusual and compelling circumstances if the regulatory election for which relief under sec_301 is requested requires an adjustment under sec_481 see sec_301_9100-3 and ii plr-132563-16 conclusion the information furnished by taxpayer demonstrates to the satisfaction of the commissioner that it had acted reasonably and in good_faith and that granting an extension of time to make the desired regulatory election would not prejudice the interests of the government accordingly taxpayer is granted days from the date of this letter to submit its regulatory election to the national_office of the internal_revenue_service the appropriate user_fee must be enclosed with this regulatory election no opinion is expressed or implied as to the application of any other provisions of the code or the regulations that may be applicable to the transaction it should be understood that this ruling only permits taxpayer to file the regulatory election at issue for the taxable_year ending date the ruling contained in this letter_ruling is based upon facts and representations submitted by taxpayer with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the regulatory election all material is subject_to verification on examination this ruling is directed only to taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with the service we are sending a copy of this letter to taxpayer's authorized representatives sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes
